IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSHUA CIRWITHIAN,                        §
                                           §
         Defendant Below,                  §   No. 498, 2019
         Appellant,                        §
                                           §   Court Below: Superior Court
         v.                                §   of the State of Delaware
                                           §
 STATE OF DELAWARE,                        §   Cr. ID Nos. 1812014043 (N)
                                           §               1812006782 (N)
         Plaintiff Below,                  §
         Appellee.                         §
                                           §

                            Submitted: December 6, 2019
                            Decided:   December 20, 2019

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                       ORDER

         After consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

         (1)   The Court received a letter from Joshua Cirwithian, a criminal

defendant who is represented by counsel in the Superior Court. Based upon its

contents and a review of the Superior Court docket, the Clerk deemed the letter to

be a notice of appeal from Cirwithian’s conviction in the Superior Court following

trial.
       (2)     Under the Delaware Constitution, this Court may review only a final

judgment in a criminal case.1 Because the docket indicated that Cirwithian had not

yet been sentenced, the Chief Deputy Clerk sent a notice to Cirwithian directing him

to show cause why his appeal should not be dismissed for the Court’s lack of

jurisdiction to entertain an interlocutory appeal in a criminal case. In response,

Cirwithian contends that the State did not prove his guilt beyond a reasonable doubt

and raises other challenges to the merits of his conviction.

       (3)     “Under settled Delaware constitutional law only a final judgment in a

criminal case is reviewable in this Court.”2 Because Cirwithian has not yet been

sentenced for his convictions, his appeal is interlocutory, and this Court has no

jurisdiction to consider it.3

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                             BY THE COURT:


                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice




1
  DEL. CONST. art. IV, § 11(1)(b); Gottlieb v. State, 697 A.2d 400, 401-02 (Del. 1997).
2
  Rash v. State, 318 A.2d 603, 604 (Del. 1974).
3
  Potts v. State, 2018 WL 6015781 (Del. Nov. 15, 2018).


                                                2